                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION


MICHAEL E. MCBRIDE                                                                               PLAINTIFF


         v.                              CIVIL NO. 3:18-CV-3070


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT


                                        MEMORANDUM OPINION

         Plaintiff, Michael E. McBride, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying his claim for supplemental security income (SSI)

under the provisions of Title XVI of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his current application for SSI on December 4, 2015,

alleging an inability to work since May 10, 2011, due to sarcoidosis, attention deficit

hyperactivity disorder (ADHD), and sleep apnea. (Tr. 112, 122). An administrative hearing

was held on May 19, 2017, at which Plaintiff and a vocational expert testified. (Tr. 73-108).

         By written decision dated September 26, 2017, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of sarcoidosis, sleep apnea, anxiety, and affective



1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
disorder. (Tr. 28). However, after reviewing all of the evidence presented, the ALJ determined

that Plaintiff’s impairment did not meet or equal the level of severity of any impairment listed

in the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 29). The

ALJ found that Plaintiff retained the residual functional capacity (RFC) to perform sedentary

work as defined in 20 CFR 416.967(a), except that Plaintiff must avoid concentrated exposure

to pulmonary irritants like dusts, odors, chemicals, and gases; he was limited to simple, routine,

and repetitive tasks in a setting where interpersonal contact was incidental to the work

performed; and he could respond to supervision that was simple, direct, and concrete. (Tr. 31).

With the help of a vocational expert (VE), the ALJ determined that Plaintiff was able to

perform his past relevant work as a wire worker. (Tr. 33). Therefore, the ALJ concluded that

the Plaintiff had not been under a disability, as defined in the Social Security Act, from

December 4, 2015, through the date of the decision. (Tr. 33).

          Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after considering additional evidence submitted by Plaintiff, denied that request on May 9,

2018.2 (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 12, 13).

          This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th



          2
             With respect to the additional evidence from the relevant time period that was submitted to the Appeals Council,
the Appeals Council made the following determination, “We find this evidence does not show a reasonable probability that
it would change the outcome of the decision. We did not consider and exhibit this evidence.” The Court notes that, here, as
the Court found in Benoit v. Berryhill, although the Appeals Council denied Plaintiff’s request for review and indicated that
it did not consider or exhibit the evidence, the Appeals Council’s decision reflects that the Appeals Council received the
additional records; that it reviewed these records; and that it concluded that these records did not provide a basis for
changing the decision of the ALJ. Benoit v. Berryhill, 2018 WL 4554519 *7 (E.D. Mo. 2018).


                                                             2
Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 20th day of August, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
